4033.46


                            IN THE I]NITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF'MISSOURI

STACY ARNOLD,                                                   )
                                                                )
                                    Plaintiff,                  )
                                                                )        Case No. 19-CV-06137-BP
v                                                               )
                                                               )
CITY OF ST. JOSEPH, ET AL.,                                     )
                                                                )
                                    Defendants                 )

    DEFENDANT ST. JOSEPH PUBLIC LIBRARY'S SECOND UNOPPOSED MOTION
         F'OR E,XTENSION OF' TIME TO ANSWER OR OTHERWISE PLEAD

          COMES NOW, Defendant St. Joseph Public Library ("Defendant"), by and through its

attorneys of record, and respectfully moves this Court for an extension of time to                file its answer or

other responsive pleading to Plaintiff s Complaint for Declaratory Relief, Injunctive Relief and

Damages (ECF No. 1).1 In support of this motion Defendant states as follows:

          1.      On or about November 25,2019, counsel for Defendant sought an unopposed

extension of time until December 9, 2019, to complete and file an answer or other responsive

pleading to Plaintiff s Complaint for Declaratory Relief Injunctive Relief and Damages (ECF No.

1). Therefore, this motion is timely.

          2.      Counsel for Defendant seeks an additional eleven (11) day extension                         of     this

deadline, or until December 20,2019, due to counsel for Defendant's heavy briefing schedules in

other matters, has been unable to complete the answer as presently due. Defendant believed it

would be able to complete its responsive pleading during the extension period but was unable to




I    In seeking an extension, Defendant expressly does not waive any other affirmative defenses available to it in
this riction including those enumerated in Fed.R.Civ.P. 8,9 & 12. To the extent necessary to preserve any such
defenses, Defendant raises the same herein.

                                                          1



            Case 5:19-cv-06137-BP Document 17 Filed 12/09/19 Page 1 of 3
do so due to the press of these other matters.

        3.      Counsel for Defendant has contacted Plaintiff and she has no objection to this

requested extension.

        4.     Plaintiff will not be prejudiced by the granting of this extension and this extension

will not materially interfere with any of the other deadlines in this case.

        WHEREFORE, Defendant St. Joseph Public Library requests an additional eleven (11)

days, until December 20, 2019,       to answer or otherwise plead to Plaintiffs Complaint for
Declaratory Relief, Injunctive Relief and Damages (ECF No. 1).




                                       Respectfully submitted,

                                       MoANANY, VAN CLEAVE & PHILLPS, P.A.
                                       10 E. Cambridge Circle Drive,300
                                       Kansas City, Kansas 66103
                                       Telephone: (913) 371-3838
                                       Facsimile:     (913)371-4722
                                       E-mail : ggoheen@mvplaw.  com


                                       By    /s/ Gresorv P. Goheen
                                                Gregory P. Goheen             #58119

                                       Attorneys for Defendant St. Joseph Public Library




                                                  2


          Case 5:19-cv-06137-BP Document 17 Filed 12/09/19 Page 2 of 3
                               CERTIFICATE OF SERVICE

       I hereby certi$ that on the9th day of December, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system and sent a copy via U.S. mail, postage prepaid
to the following:

Stacy Arnold
500 Westover Drive #11589
Sanford, NC 27330
Plairrciff, pro se

Mark Beam-Ward
Beam-Ward, Kruse, Wilson & Fletes, LLC
8645 College Boulevard, Suite 250
Overland Park, KS 66210
Attorneys for Defendant Roger Clary

Christopher L. Heigele
Steven F. Coronado
Baty Otto Coronado, PC
4600 Madison Avenue, Suite 210
Kansas City, MO 64112
Attorneys for Defendants City of St. Joseph and Rebecca Hailey




                                                   /s/ Greoorv P Gn




                                               J


          Case 5:19-cv-06137-BP Document 17 Filed 12/09/19 Page 3 of 3
